DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
The Request for Continued Examination and the Response to Final, each filed on May 3, 2021, are acknowledged.
Claims 1-2 and 4-14 were pending. Claims 1-2 and 4-14, together with new claim 15, are being examined on the merits.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 3, 2021 has been entered.

Response to Arguments
Applicant’s arguments filed May 3, 2021 have been fully considered.

The following objections and rejections are withdrawn in view of Applicant’s arguments 

	Objections to claim 1, in part
	Rejection of claims 1-2 and 6-7 under 35 USC § 103 over Doria in view of Mo and Li
	Rejection of claims 8 and 10-14 under 35 USC § 103 over Doria in view of Mo, Li and Yadavalli 
	Rejection of claims 4-5 and 9 under 35 USC § 103 over Doria in view of Mo, Li, Yadavalli and Chen

Objections to claim 1
	Applicant argues that the objections to claim 1 should be withdrawn as it has been amended as suggested in the Final Office Action mailed February 2, 2021 (Remarks, p. 5). 
	The Examiner agrees that the amendment to the claim addresses the “two separate linear strands” objection. However, Applicant did not completely address the “surfaces of the metal particles” objection.
	The rejection is withdrawn in part, and maintained in part.


Claim Objections
Claim 1 is objected to because of the following informality: the limitation “binds to the surfaces of the metal particle” in ll. 6-7 should be “binds to the surface of the metal particle”.
In addition, in claim 1, line 20, “the total molecular beacon are” should be “the total molecular beacons are”.

specific binding site has a sequence of 2 to 24 nucleotides” in ll. 2-3 should be “a target-specific binding site having a sequence of 2 to 24 nucleotides
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 4-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 1 recites the limitation “wherein the non-target site of the oligo nucleic acid molecule is complementary to the non-target site of the anti-target nucleic acid molecule”. The meaning of “is complementary to” is unclear. Specifically, it is not clear if the intended meaning is that the two non-target sites are literally complementary to one another (i.e., the sense strand and the anti-sense strand are oriented in the same direction), or if the intended meaning is that they are reverse complementary to one another. If it is the latter, the Examiner suggests Claim 5 also includes the limitation “complementary to”, and is indefinite for the same reason the language in claim 1 is indefinite.

In addition, claim 1 is internally inconsistent. Claim 1 recites “wherein the probe has a temperature (Tm0) of more than 36 °C”, then recites “(Tm0 ≥ 36°C)”. The symbol “≥” means greater than or equal to. Therefore, it is unclear from these conflicting recitations whether a Tm0 of 36 °C falls within the scope of the claims.

In addition, claim 1 recites (approximately mid-way through the claim) “wherein one or more molecular beacons are bound to the metal particle”. It is unclear whether these “one or more molecular beacons” are similar in nature to the “molecular beacon” described previously in the claim, or whether these molecular beacons have a different structure (e.g., a single strand forming a stem-loop structure). Assuming these “one or more molecular beacons” were intended to refer to the type of molecular beacon described earlier in the claim, Applicant is advised to strike the noted “wherein” clause, and amend lines 4-7 thusly: 
“one or more molecular beacons, each molecular beacon comprising an anti-target nucleic acid molecule and an oligo nucleic acid molecule,
wherein the anti-target nucleic acid molecule is bound to the surface[[s]] of the metal particle and comprises a non-target site and a target-specific binding site;”

a metal particle” and may only have one molecular beacon bound thereto (“wherein one or more molecular beacons are bound to the metal particle”), the limitations regarding Tm0, Tm1 and Tm2 raise an issue of uncertainty. For example, a metal particle with one molecular beacon attached thereto could not literally satisfy the requirements of “50% of the total molecular beacon are separated from each other”, “50% of the total target-specific binding site is separated from the target”, or “50% of a non-target site of the anti-target nucleic acid molecule is separated from a non-target site of the oligo nucleic acid molecule”. Applicant is advised to insert the language “for a population of identical molecular beacons,” after the language “a temperature at which,” in each of the last three “wherein” clauses of the claim.

In addition, it is noted that claim 1 requires that the Tm of the target-specific binding site of the anti-target nucleic acid molecule bound to target (Tm1) is lower than the Tm of the anti-target nucleic acid molecule bound to oligo nucleic acid molecule (i.e. Tm0). This means that the duplex between the two strands making up the molecular beacon (the anti-target nucleic acid molecule and the oligo nucleic acid molecule) would be more stable than the duplex between the anti-target nucleic acid molecule and the target (the higher the Tm, the more stable the duplex; the lower the Tm, the less stable the duplex). This appears at odds with common sense, and with what is specifically stated in the specification at page 12, starting at line 27 (emphasis provided):
Before the molecular beacon of the present disclosure meets with the target, the anti-target nucleic acid molecule and the oligo nucleic acid molecule in the molecular beacon must remain coupled, and then when30 the molecular beacon meets with the target the oligo nucleic acid molecule must be released from the anti-target nucleic acid molecule to form an anti-target nucleic acid molecule-target complex and to emit 
The specification contains the same language as the claim (i.e. indicating that Tm1 is lower than Tm0 (e.g. page 13, lines 10-16)). However, as noted above, this means that the duplex between the anti-target nucleic acid molecule and the target is less stable than the duplex between the anti-target nucleic acid molecule and the oligo nucleic acid molecule, which would favor maintaining the anti-target nucleic acid molecule:oligo nucleic acid molecule duplex even in the presence of the target. Moreover, in Table 3 of the specification (page 19), specific examples of molecular beacons are shown, along with Tm0, Tm1 and Tm2 values for each. This further confuses the situation. For example, the molecular beacon composed of SEQ ID NO:10 (the anti-target nucleic acid molecule) and SEQ ID NO:11 (the oligo nucleic acid molecule) is indicated to have a Tm0 of 55.61 and a Tm1 of 54.78, which indeed is lower than 55.61. However, when the Examiner used the online oligonucleotide analysis tool at https://www.atdbio.com/tools/oligo-calculator (note: printouts of the following analyses are included with this Office action), the Tm0 value obtained for the duplex between SEQ ID NO:10 and SEQ ID NO:11 (i.e. when SEQ ID NO:11, which is fully complementary along its length to SEQ ID NO:10) was 55.7 (for the bc model; see Appendix 1) or 53.7 (for the nn model). The Examiner is not concerned with the minor difference between these values and the Tm0 value of 55.61 in Applicant’s Table 3 (since the particular calculation model and parameters such as salt concentration, etc., would be expected to influence the result). What the Examiner is concerned with is that the Tm1 value obtained for the target-specific portion of the anti-target nucleic acid molecule (i.e. the bold, underlined portion of SEQ ID NO:10) was 59.7 (for the bc 0 value obtained (contrary to what is indicated in Applicant’s Table 3).
The same pattern holds when using a different online oligonucleotide analysis tool at http://biotools.nubic.northwestern.edu/OligoCalc.html, where the Tm0 value obtained was 45.8 (Basic model), 51.4 (Salt Adjusted model) and 45.93 (Nearest Neighbor model) (see Appendix 3; note that this calculation assumes 50 mM salt and 50 nM oligonucleotide, while the previous analysis tool assumed 100 mM salt and 1 µM oligonucleotide), and the Tm1 value obtained was 48.5 (Basic), 55.4 (Salt Adjusted) and 49.29 (Nearest Neighbor); see Appendix 4. Again, Tm1 was NOT lower than Tm0, which is contrary to what is indicated in Applicant’s Table 3.
Thus, it is not clear how Applicant is determining the Tm0, Tm1 and Tm2 values (i.e. what specific portions of which strand of the molecular beacon are used for these calculations), or how having a Tm1 lower than a Tm0 (which indicates a less stable duplex for anti-target:target complex compared to the anti-target:oligo complex) is feasible, all of which renders claim 1 indefinite.

	Claims 2 and 4-15 depend directly or indirectly from claim 1, and consequently incorporate the indefiniteness issues of claim 1.

Prior Art
Claims 1-2 and 4-15 are free of the art.

Conclusion
Claims 1-2 and 4-15 are pending, and are rejected, but are free of the art. Claim 1 is objected to.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240.  The examiner can normally be reached on M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.L.G./Examiner, Art Unit 1637                                                                                                                                                                                                        
/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637